COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




JOHN A. SEALE, RACHEL ANN SEALE
NOON AND LINDA IGO,

                            Appellants,

v.


WILLIE V. OLMSTEAD, A/K/A WILLIE
V. JOHNSON AND NORMAN L.
FRISTOE,

                            Appellees.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00311-CV

Appeal from the

Probate Court No. 2
 
of El Paso County, Texas 

(TC# 2003-P00562-A) 





MEMORANDUM  OPINION

            Pending before the Court is Appellants’ motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1).  Appellants represent that they no longer wish to pursue the appeal and
request this Court enter an order dismissing the appeal.  Appellees have not objected to the
motion, and there is no indication that dismissal would prevent Appellees from seeking the relief
to which it would otherwise be entitled.  See Tex.R.App.P. 42.1(a)(1).  We therefore grant
Appellants’ motion and dismiss the appeal.  As the motion does not indicate the parties have
agreed otherwise, costs will be taxed against Appellants.  See Tex.R.App.P. 42.1(d).

March 17, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Rivera, J. (Not Participating)